Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not contain proper antecedent support for the chromatography device comprising a port for injecting a blood sample extracted from a patient, as recited in claim 20.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Clam 1 is indefinite since it is not clear whether the one or more medical conditions indicated in the report are medical conditions of the patient whose blood sample the blood test chromatography data was obtained. It is also not clear whether the one or more medical conditions are conditions related to the one or more types of hemoglobin which are represented by the plurality of peaks in the chromatography data, or whether the one or more medical conditions can be any type of medical condition such as cancer, Parkinson’s disease, high blood pressure, etc. It is not clear what types of conditions constitute being the “one or more medical conditions”.  See these same problems in claim 11. 
On line 3 of claim 5, the phrase “the chromatogram” lacks antecedent basis. 
On line 1 of claim 6, the phrase “the predetermined ranges” lacks antecedent basis. In order for this phrase to have proper antecedent basis, claim 6 should depend from claim 5.
On line 3 of claim 15, the phrase “the chromatogram” lacks antecedent basis. 
On line 2 of claim 16, the phrase “the predetermined ranges” lacks antecedent basis. In order for this phrase to have proper antecedent basis, claim 16 should depend from claim 15.
On line 2 of claim 17, the phrase “determining an indication of quality of the chromatography data to determine” should be changed to -- determining an indication of quality of the chromatography data—so as to make proper sense. 
On lines 4-5 of claim 18, the phrase “determining a R-value between the chromatography data of the region the region template” should be changed to –determining a maximum correlation coefficient R-value between the chromatography data of the region and the region template—so as to make proper sense. On line 6 of claim 18, the phrase “determining the best-fit match region” should be changed to –determining the best-fit match region template—since it is the best-fit match region template which is determined in this step. 
Claim 20 is indefinite since it recites a “chromatography device” but no components are recited in the device which perform a step of chromatography on the blood sample extracted from the patient. On line 3 of claim 20, the phrase “ a port for injecting a blood sample extracted from a patient” is indefinite since it is not clear where the blood sample is injected into from the port. On line 7 of claim 20, the phrase “receive blood test chromatography data for a blood sample of a patient” should be changed to -- receive blood test chromatography data for the blood sample of the patient—since a blood sample from a patient has already been positively recited on line 3 of claim 20.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method, a non-transitory computer readable medium and a device for generating a report from blood test data without significantly more. The claim(s) recite(s) an abstract idea comprising a mental comparison of blood test data obtained from a blood sample extracted from a patient to different region templates of chromatography data produced from blood samples containing known types and amounts of hemoglobin. This judicial exception is not integrated into a practical application because generating a report based on best-fit match region templates for each region of the chromatography data is merely extra-solution activity which is well-understood, routine and conventional in the prior art. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only recite a judicial exception (i.e. an abstract idea) along with well-understood, routine and conventional limitations related to obtaining a blood sample from a patient, performing chromatography on the blood sample in order to obtain the chromatography data, comparing the chromatography data to reference standards representative of known blood samples containing known types and amounts of hemoglobin, and generating a report based upon the results of the comparison.
When considering the claims under the 2019 Revised Patent Subject Matter Eligibility Guidance for 35 USC 101 first issued in January 2019 and the updates made in October 2019, it is noted that the claims meet step 1 of the guidance since the claims are directed to one of the statutory categories of invention (i.e. are directed to a method and a product/apparatus). The claims meet prong one of revised step 2A since the claims recite an abstract idea comprising a mental comparison of blood test data obtained from a blood sample extracted from a patient to different region templates of chromatography data produced from blood samples containing known types and amounts of hemoglobin, which constitutes a judicial exception. One of ordinary skill in the art would be able to visually identify different types of hemoglobin in a blood sample from the peaks in a chromatogram and perform a “curve fit” by identifying a best-fit match region template for each region on the chromatogram. The claims do not meet prong two of revised step 2A since the claims do not recite additional elements that integrate the judicial exception into a practical application. With regards to independent claims 1, 11 and 20, generating a report based on the best-fit match region templates for each region in the chromatogram constitutes insignificant extra-solution activity which is well-understood, routine and conventional in the prior art. Medical practitioners routinely generate reports comprising data obtained by performing different medical tests on a patient in order to transform the data into information that is more understandable to a lay-person/patient (i.e. data from blood or urine tests, blood pressure, etc.). In addition, the generation of a report indicating one or more medical conditions of a patient only generally links the use of the judicial exception to a particular technological environment or field of use (i.e. disease diagnosis). Similarly, the limitations recited in the dependent claims fail to recite a practical application of the judicial exception (i.e. the abstract idea) since the inclusion of comments in a medical report and the display of a report at a terminal are well-understood, routine and conventional in the prior art. The comparison steps of each region of the chromatogram to a plurality of region templates, and a determination of a maximum correlation coefficient R-value between each region and region template simply amounts to comparing measured data to a reference standard, and such comparisons are typically taken by those in the field to perform testing of a sample and does not add anything substantial to the judicial exception recited in the claims.  No other limitations in the claims impose any meaningful limits on the exception to qualify as a practical application of the natural correlation.
The claims also do not meet step 2B of the guidance since the claims do not recite anything significantly more than the natural correlation (i.e. abstract idea) in combination with well-understood, routine and conventional activity. With regards to the one or more processors and the port for injecting a blood sample extracted from a patient recited in claims 11-20, MPEP 2106.05(I)(A) states, “It is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2B. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception is not in itself an inventive concept and does not guarantee eligibility: The fact that a computer "necessarily exist[s] in the physical, rather than purely conceptual, realm," is beside the point. There is no dispute that a computer is a tangible system (in § 101  terms, a "machine"), or that many computer-implemented claims are formally addressed to patent-eligible subject matter. But if that were the end of the § 101  inquiry, an applicant could claim any principle of the physical or social sciences by reciting a computer system configured to implement the relevant concept. Such a result would make the determination of patent eligibility "depend simply on the draftsman’s art," Flook, supra, at 593, 98 S. Ct. 2522, 57 L. Ed. 2d 451, thereby eviscerating the rule that "‘[l]aws of nature, natural phenomena, and abstract ideas are not patentable,’" Myriad, 133 S. Ct. 1289, 186 L. Ed. 2d 124, 133).”
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flamini et al (US 2019/0154707, submitted in the IDS filed on July 1, 2021) in view of Reichenbach et al (article from the Journal of Chromatography A, vol. 1216, 2009, pages 3458-3466, also submitted in the IDS filed on July 1, 2021).
Flamini et al teach of a method, a computer-based system and a non-transitory computer-readable medium storing computer program instructions executable by a processor to perform operations for generating a report from blood test data of a patient. The method, the system and the instructions executable by a processor comprise steps of receiving blood test chromatography data for a blood sample of a patient, the data including a plurality of peaks, each peak corresponding to a type of hemoglobin and having a value indicating an amount of the corresponding type of hemoglobin present in the blood sample (claims 1, 11 and 20), applying a set of variant identification rules to identify at least one of the peaks as an abnormal peak, applying a set of pattern rules to identify a presumptive pattern indicative of a medical condition, the presumptive pattern identified based on the abnormal peak, generating a report (claims 1, 11 and 20) based on the presumptive pattern, wherein the report includes at least one comment providing advice regarding interpretation of the report (claims 2 and 12), and providing the report for display at a terminal (claims 4 and 14). Flamini et al teach that the advice regarding interpretation of the report comprises at least one of a common pitfall associated with the medical condition indicated by the presumptive pattern, a recommendation for additional testing or additional information about the medical condition (claims 3 and 13). Flamini et al also teach that the method, the system and the instructions executable by a processor further comprise applying a set of analysis quality rules to determine an indication of quality of the blood test data, and generating a notification if the indication of the quality is below a predetermined threshold (claims 7 and 17). See the abstract, paragraphs 0025, 0027-0030, 0033, 0036 and 0040-0041, and the claims of Flamini et al. Flamini et al fail to teach that the method, the system and the instructions executable by a processor identify a plurality of regions of the chromatography data, each region including chromatography data from a different range of retention times, and for each region, retrieving a plurality of region templates corresponding to the region, identifying a best-fit match template by comparing each region template to the chromatography data included in the region, and generating a report based on the best-fit match region templates for each region, wherein the report indicates one or more medical conditions of a patient. 
Reichenbach et al teach of a method and a system for analyzing peak patterns in chromatography data in order to provide rapid chemical identification and classification. The method comprises recording prototypical chromatography patterns of peaks of reference samples, wherein the patterns comprise known retention times and associated metadata, such as chemical identities and classes of chemicals in the reference samples. The recorded patterns of chromatography data comprise smart templates, and these smart templates are compared and matched to detected chromatography peaks produced from a sample containing unknown chemicals. A chromatogram from a test sample containing unknown peaks is identified by template matching where the peaks in a smart template are matched to detected peaks in the test sample chromatogram. The analytical metadata (i.e. chemical identities and classes of chemicals) are copied from the peaks in the matching template into corresponding peaks in the sample peak data in order to identify and classify the chemicals in the matched peaks. Reichenbach et al teach that a chromatogram from a sample containing unknown chemicals is first split into retention time windows or regions, wherein each window or region includes chromatography data from a different range of retention times. A given region template then slides across a matching given region of the chromatography data by a geometric transformation (i.e. shifting/translating and scaling) so that the peak pattern of the given region template is brought into alignment with the peaks in the given region of the sample chromatogram (claims 8-9 and 18). A template matching algorithm then searches its transformation space for the model parameters that provide the best match, defined as allowing the most matches between template peaks and sample chromatographic peaks, within the given retention time region (claims 1, 8-9, 11, 18 and 20). The template which best matches a given region of the sample chromatogram is chosen as the best-fit template, and the metadata concerning chemical identities and classes from this best-fit template is used to determine the chemical identities and classes of the chemicals represented by the peaks in the sample chromatogram. The best-fit template has an archetypical shape of the sample chromatogram within a given region (claims 10 and 19). See the abstract, Figure 6, and pages 3459 and 3462-3463 of Reichenbach et al. 
 Based upon the combination of Flamini et al and Reichenbach et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate the report concerning blood test data taught by Flamini et al by identifying a plurality of regions of the chromatography data, each region including chromatography data from a different range of retention times, and for each region, retrieving a plurality of region templates corresponding to the region, identifying a best-fit match template by comparing each region template to the chromatography data included in the region, and generating a report based on the best-fit match region templates for each region since the report generated with the method, system and the instructions executable by a processor taught by Flamini et al comprises blood test chromatography data for a blood sample of a patient, wherein the blood test chromatography data includes a plurality of peaks each corresponding to a type of chemical (i.e. a type of hemoglobin) in the blood of a patient, and Reichenbach et al teach that the identities and classes of chemicals in an unknown patient sample can be easily determined by matching templates of chromatography data containing peaks corresponding to known chemicals to peaks in a chromatogram produced from the unknown patient sample in a given retention time region of the chromatogram.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Regnier et al who teach of a method for rapid analysis of hemoglobin variants by high speed liquid chromatography; and Ito et al who teach of a chromatography system used to analyze glycated hemoglobin and other hemoglobin variants in a sample. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        October 26, 2022